Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2016/107083.
The response filed on December 4, 2020 has been entered.
Claims 1-4, 7-8, 10-11, 14-16, 18-22, 26, 31, 36, and 41 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of (1) fusion protein comprising SEQ ID NO:2 and SEQ ID NO:7 (comprised of GSGSG plus prion subunit New1 of SEQ ID NO:3) and (2) E. coli as the host cell in the reply filed on December 4, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8, 26, 31, 36, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.

Information Disclosure Statement


Improper Markush Grouping Rejection
Claims 1 and 22 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
In the instant case, the Markush grouping of a polynucleotide/cell comprising said polynucleotide and a polypeptide of claim 1 and the Markush grouping of a method of in vitro of claim 22 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: regarding claim 1, polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  Therefore, they are not members of the same recognized physical or chemical class or the same art-recognized class; are not considered to be functionally equivalent and have a common use; and do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  Regarding claim 22, each of the three methods are directed to producing structurally distinct molecules: an acid decarboxylase, amino acids, and an improved acid decarboxylase.  Therefore, they are not members of the same recognized physical or chemical class or the same art-recognized class; are not considered to be functionally equivalent and have a common use; and do not share both a substantial structural feature and a common use that flows from the substantial structural feature.    
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group  single claim in fact share a single structural similarity as well as a common use.

Claim Objections
Claim 1 III) and IV) is objected to because said claim depends from non-elected claim 1 II).  However, in order to expedite the prosecution, Examiner has taken into consideration the subject matter of claim 1 II) order to examine claim 1 III) and IV).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-4, 10-11, 14-16, and 18-22 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “acid decarboxylase fusion protein has increased activity relative to the acid decarboxylase polypeptide not joined to the prion subunit" in lines 6-7. The metes and bounds of the above phrase are not clear in the context of the claim. It is unclear what activity is encompassed by the phrase “activity”.  Clarification is requested.     

Claim 1 recites the phrase “relative to a counterpart fusion protein lacking the prion subunit" in line 11. The metes and bounds of the above phrase are not clear in the context of the claim. Since the prion subunit is lacking in the counterparts fusion protein, it is unclear what protein other than the acid decarboxylase is comprised in the counterpart fusion protein. Clarification is requested.     

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phrase “has at least 70%... identity to New1". The metes and bounds of the above phrases are not clear in the context of the claims. (1) It is unclear what “identity” is encompassed by the phrase.  (2) The claim does not recite the sequence identifier for “New1”.  Therefore, it is unclear what polypeptides are encompassed by the phrase.   Clarification is requested.     

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-11, 14-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (I) a polynucleotide encoding a fusion protein comprising (A) any acid decarboxylase, any lysine decarboxylase, any CadA, or the E. coli CadA encoded by SEQ ID NO:1 and (B) any prion subunit, any prion subunit of at least 100 amino acids in length, any prion subunit comprising an amino acid composition having at least 20% glutamine and/or asparagine residues, any prion subunit having at least 70%-95% sequence identity to New1, including any variants, mutants, or fragments thereof, New1, including any variants, mutants, or fragments thereof, any prion subunit having at least 70-95% sequence identity to SEQ ID NO:3 or 7, or the prion subunit having the amino acid sequence of SEQ ID NO:3, wherein the Escherichia cell, or E.coli cell comprising said polynucleotide and further expressing any lysine biosynthesis polypeptide  Therefore, the claims are drawn to a genus of polynucleotide encoding a fusion protein comprising a genus of acid decarboxylase having unknown structure or the E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and a genus of prion subunits having unknown structure or the S. cerevisiae New1 prion subunit of SEQ ID NO:3, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion subunit and a genus of host cell, any bacterial cell, any Escherichia cell, or E.coli cell comprising said genus of polynucleotides and further expressing any polypeptide involved in lysine biosynthesis.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The specification only describes one representative species, a polynucleotide encoding a fusion protein comprising E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and S. cerevisiae New1 prion subunit of SEQ ID NO:3, wherein the lysine decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion and E.coli or H. alvei cell comprising said polynucleotide.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 

An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of a polypeptide, and there is no disclosure of the domains responsible for increasing activity of any acid decarboxylase/lysine decarboxylase, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Therefore, there are no known or disclosed prions increasing activity of any acid decarboxylase/lysine decarboxylase.  As of the filing date, there was no known or disclosed correlation between a structure other than the polynucleotide encoding a fusion protein comprising CadA of SEQ ID NO:2 and New1 prion subunit of SEQ ID NO:3, wherein the activity of said CadA is increased.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about increasing activity any acid decarboxylase/lysine decarboxylase and to suggest 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-4, 10-11, 14-16, and 18-22. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-4, 10-11, 14-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polynucleotide encoding a fusion protein comprising E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and S. cerevisiae New1 prion subunit of SEQ ID NO:3, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion and E.coli or H. alvei cell comprising said polynucleotide, does not reasonably provide enablement for any polynucleotide encoding a fusion protein comprising any acid decarboxylase having unknown structure or the E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and any prion subunits having unknown structure or the S. cerevisiae New1 prion subunit of SEQ ID NO:3, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase Escherichia cell, or E.coli cell comprising said genus of polynucleotides and further expressing any polypeptide involved in lysine biosynthesis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (I) a polynucleotide encoding a fusion protein comprising (A) any acid decarboxylase, any lysine decarboxylase, any CadA, or the E. coli CadA encoded by SEQ ID NO:1 and (B) any prion subunit, any prion subunit of at least 100 amino acids in length, any prion subunit comprising an amino acid composition having at least 20% glutamine and/or asparagine residues, any prion subunit having at least 70%-95% sequence identity to New1, including any variants, mutants, or fragments thereof, New1, including any variants, mutants, or fragments thereof, any prion subunit having at least 70-95% sequence identity to SEQ ID NO:3 or Escherichia cell, or E.coli cell comprising said polynucleotide and further expressing any lysine biosynthesis polypeptide  Therefore, the claims are drawn to any polynucleotide encoding a fusion protein comprising any acid decarboxylase having unknown structure or the E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and any prion subunits having unknown structure or the S. cerevisiae New1 prion subunit of SEQ ID NO:3, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion subunit and any host cell, any bacterial cell, any Escherichia cell, or E.coli cell comprising said genus of polynucleotides and further expressing any polypeptide involved in lysine biosynthesis.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of fusion proteins comprising of acid decarboxylase and prion subunits and cells comprising polynucleotides encoding said fusion protein, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion subunit.  In the instant case, the specification is limited to a polynucleotide encoding a fusion protein comprising E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and S. cerevisiae New1 prion subunit of SEQ ID NO:3, wherein the acid decarboxylase has increased activity relative to the lysine decarboxylase that is not joined to the prion and E.coli or H. alvei cell comprising said polynucleotide.    
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making a polynucleotide encoding a fusion protein comprising any acid decarboxylase having unknown structure or the E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and any prion subunits having unknown structure or the S. cerevisiae New1 prion subunit of SEQ ID NO:3, wherein the acid decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion subunit and any host cell, any bacterial cell, any Escherichia cell, or E.coli cell comprising said genus of polynucleotides and further expressing any polypeptide involved in lysine biosynthesis, and (b) a correlation between structure and the function of expressing an acid decarboxylase having increased activity relative to the acid decarboxylase that is not joined to the prion subunit, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any prion subunits having the function of increasing any acid decarboxylase or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within any prion subunit, New1, or SEQ ID NO:3 that can be modified and which ones are conserved such that one of skill 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited a polynucleotide encoding a fusion protein comprising E. coli lysine decarboxylase (CadA) of SEQ ID NO:2 and S. cerevisiae New1 prion subunit of SEQ ID NO:3, wherein the lysine decarboxylase has increased activity relative to the acid decarboxylase that is not joined to the prion and E.coli or H. alvei cell comprising said polynucleotide.   However, the speciation fails to provide any  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-11, 14, 16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 7,189,543 – form PTO-892), Pang (US 2013/0309733 – form PTO-892), Ivanov (Research in Microbiology, Vol. 152m No. 1, pp. 27-35 (2001) – form PTO-1449), and Osherovich (PLoS Biology, Vol. 2, Issue 4, pp. 0442-0451 – form PTO-1449).
Regarding claims 1, 16, and 22, Nishi discloses a polynucleotide encoding an acid decarboxylase, expression vector comprising said polynucleotide linked to a E. coli as the host cell (Column 5, lines 1-8, Column 6, lines 1-2, and Example 1).
The difference between the polynucleotide/cell of Nishi and the instant claims is that Nishi does not disclose a polynucleotide encoding a fusion protein comprising CadA and a prion subunit.
Pang discloses that expression of lysine decarboxylase in Halfnia alvei strain is low ([0003]) and in the E. coli over-expressing E. coli CadA of “U.S. Pat. No. 7,189,543” (Nishi cited above), expression of large amount of polypeptides that are toxic to the cell leads to plasmid instability ([0004]).
Regarding claim 1, Ivanov discloses that a fusion protein comprising of a yeast prion Sup35 can be used to facilitate both production and purification of host-unfriendly proteins in bacterial host cells (abstract and page 34).  Other prion subunits were known in the art, such as New1p.  Regarding claims 2-4, Osherovic discloses Sup35p and New1p that are at least 100 amino acids in length, having greater than 20% glutamine and/or asparagine (Figure 1).
Regarding the limitation of “acid decarboxylase fusion protein has increased activity relative”, such property is an inherent characteristic that necessarily flows from a E. coli CadA and S. cerevisiae New1p.  Practicing the method of expressing a fusion protein comprising of E. coli CadA and S. cerevisiae New1p inherently results in increased lysine decarboxylase activity even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   
  Therefore, combining the teachings of Nishi, Pang, Ivanov, and Osherovic, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the polynucleotide of Nishi by inserting a fusion partner prion subunit, such as Sup35 or New1, to encode a fusion protein comprising CadA and a prion subunit.    Using the known technique of expressing a fusion protein comprising CadA and a prion subunit to improve production and purification of CadA, which is normally toxic to host cells and leads to plasmid instability, would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (improving production and purification of host-unfriendly proteins in bacterial host cells by using a prion subunit as a fusion partner) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement (using a prion subunit as a fusion partner to improve production and purification of target protein) to a “base” device (method of expressing and producing CadA, a host-unfriendly protein in bacterial cells) in the prior art and the results would have been predictable to one of ordinary skill in the art.  Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior 
Therefore, the above references render claims 1-4, 10-11, 14, 16, and 18-22 prima facie obvious.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 7,189,543 – form PTO-892), Pang (US 2013/0309733 – form PTO-892), Ivanov (Research in Microbiology, Vol. 152m No. 1, pp. 27-35 (2001) – form PTO-1449), and Osherovich (PLoS Biology, Vol. 2, Issue 4, pp. 0442-0451 – form PTO-1449). as applied to claims 1-4, 10-11, 14, 16, and 18-22 above, and further in view of Rieping (US 7,442,530 – form PTO-892).
None of Nishi, Pang, Ivanov, and Osherovic discloses E. coli comprising of lysine biosynthesis polypeptides.  Nishi and Pang both disclose producing cadaverine, platform chemical involved in production of various products, by converting lysine to cadaverine using lysine decarboxylase ([0002] of Pang and Column 1 of Nishi).
Rieping discloses E. coli comprising of lysine biosynthesis polypeptides (claims 1-19).  
  Therefore, combining the teachings of Nishi, Pang, Ivanov, Osherovic, and Rieping, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the host cell comprising the fusion protein to also express a lysine biosynthesis polypeptide.  One having ordinary skill in the art would have been motivated to do so in order to produce lysine which is the direct precursor for cadaverine.  One having ordinary skill in the art would have had a E. coli expressing lysine biosynthesis polypeptides.
Therefore, the above references render claims 1-4, 10-11, 14-16, and 18-22 prima facie obvious.


Conclusion

	Claims 1-4, 7-8, 10-11, 14-16, 18-22, 26, 31, 36, and 41 are pending.

	Claims 7-8, 26, 31, 36, and 41 are withdrawn.

	Claims 1-4, 10-11, 14-16, and 18-22 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            
Sequence alignment between SEQ ID NO:1 of the instant application (“Qy”) and CadA gene of SEQ ID NO:3 of Nishi (“Db”)

US-10-851-318-3
; Sequence 3, Application US/10851318
; Patent No. 7189543
; GENERAL INFORMATION:
;  APPLICANT: NISHI, Kiyohiko
;  APPLICANT:  ENDO, Shuichi
;  APPLICANT:  MORI, Yukiko
;  APPLICANT:  TOTSUKA, Kazuhiko
;  TITLE OF INVENTION: Method for producing cadaverine dicarboxylic acid salt
;  FILE REFERENCE: OP1747
;  CURRENT APPLICATION NUMBER: US/10/851,318
;  CURRENT FILING DATE:  2004-05-24
;  PRIOR APPLICATION NUMBER: JP2003-147688
;  PRIOR FILING DATE: 2003-05-26
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.0
; SEQ ID NO 3
;   LENGTH: 2148
;   TYPE: DNA
;   ORGANISM: Escherichia coli
;   FEATURE: 
;   NAME/KEY: CDS
;   LOCATION: (1)..(2148)
US-10-851-318-3

  Query Match             100.0%;  Score 2148;  DB 7;  Length 2148;
  Best Local Similarity   100.0%;  
  Matches 2148;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAACGTTATTGCAATATTGAATCACATGGGGGTTTATTTTAAAGAAGAACCCATCCGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAACGTTATTGCAATATTGAATCACATGGGGGTTTATTTTAAAGAAGAACCCATCCGT 60

Qy         61 GAACTTCATCGCGCGCTTGAACGTCTGAACTTCCAGATTGTTTACCCGAACGACCGTGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GAACTTCATCGCGCGCTTGAACGTCTGAACTTCCAGATTGTTTACCCGAACGACCGTGAC 120

Qy        121 GACTTATTAAAACTGATCGAAAACAATGCGCGTCTGTGCGGCGTTATTTTTGACTGGGAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GACTTATTAAAACTGATCGAAAACAATGCGCGTCTGTGCGGCGTTATTTTTGACTGGGAT 180

Qy        181 AAATATAATCTCGAGCTGTGCGAAGAAATTAGCAAAATGAACGAGAACCTGCCGTTGTAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AAATATAATCTCGAGCTGTGCGAAGAAATTAGCAAAATGAACGAGAACCTGCCGTTGTAC 240

Qy        241 GCGTTCGCTAATACGTATTCCACTCTCGATGTAAGCCTGAATGACCTGCGTTTACAGATT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GCGTTCGCTAATACGTATTCCACTCTCGATGTAAGCCTGAATGACCTGCGTTTACAGATT 300

Qy        301 AGCTTCTTTGAATATGCGCTGGGTGCTGCTGAAGATATTGCTAATAAGATCAAGCAGACC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AGCTTCTTTGAATATGCGCTGGGTGCTGCTGAAGATATTGCTAATAAGATCAAGCAGACC 360

Qy        361 ACTGACGAATATATCAACACTATTCTGCCTCCGCTGACTAAAGCACTGTTTAAATATGTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ACTGACGAATATATCAACACTATTCTGCCTCCGCTGACTAAAGCACTGTTTAAATATGTT 420

Qy        421 CGTGAAGGTAAATATACTTTCTGTACTCCTGGTCACATGGGCGGTACTGCATTCCAGAAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CGTGAAGGTAAATATACTTTCTGTACTCCTGGTCACATGGGCGGTACTGCATTCCAGAAA 480

Qy        481 AGCCCGGTAGGTAGCCTGTTCTATGATTTCTTTGGTCCGAATACCATGAAATCTGATATT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AGCCCGGTAGGTAGCCTGTTCTATGATTTCTTTGGTCCGAATACCATGAAATCTGATATT 540

Qy        541 TCCATTTCAGTATCTGAACTGGGTTCTCTGCTGGATCACAGTGGTCCACACAAAGAAGCA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TCCATTTCAGTATCTGAACTGGGTTCTCTGCTGGATCACAGTGGTCCACACAAAGAAGCA 600

Qy        601 GAACAGTATATCGCTCGCGTCTTTAACGCAGACCGCAGCTACATGGTGACCAACGGTACT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GAACAGTATATCGCTCGCGTCTTTAACGCAGACCGCAGCTACATGGTGACCAACGGTACT 660

Qy        661 TCCACTGCGAACAAAATTGTTGGTATGTACTCTGCTCCAGCAGGCAGCACCATTCTGATT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TCCACTGCGAACAAAATTGTTGGTATGTACTCTGCTCCAGCAGGCAGCACCATTCTGATT 720

Qy        721 GACCGTAACTGCCACAAATCGCTGACCCACCTGATGATGATGAGCGATGTTACGCCAATC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GACCGTAACTGCCACAAATCGCTGACCCACCTGATGATGATGAGCGATGTTACGCCAATC 780

Qy        781 TATTTCCGCCCGACCCGTAACGCTTACGGTATTCTTGGTGGTATCCCACAGAGTGAATTC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TATTTCCGCCCGACCCGTAACGCTTACGGTATTCTTGGTGGTATCCCACAGAGTGAATTC 840

Qy        841 CAGCACGCTACCATTGCTAAGCGCGTGAAAGAAACACCAAACGCAACCTGGCCGGTACAT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CAGCACGCTACCATTGCTAAGCGCGTGAAAGAAACACCAAACGCAACCTGGCCGGTACAT 900

Qy        901 GCTGTAATTACCAACTCTACCTATGATGGTCTGCTGTACAACACCGACTTCATCAAGAAA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GCTGTAATTACCAACTCTACCTATGATGGTCTGCTGTACAACACCGACTTCATCAAGAAA 960

Qy        961 ACACTGGATGTGAAATCCATCCACTTTGACTCCGCGTGGGTGCCTTACACCAACTTCTCA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 ACACTGGATGTGAAATCCATCCACTTTGACTCCGCGTGGGTGCCTTACACCAACTTCTCA 1020

Qy       1021 CCGATTTACGAAGGTAAATGCGGTATGAGCGGTGGCCGTGTAGAAGGGAAAGTGATTTAC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CCGATTTACGAAGGTAAATGCGGTATGAGCGGTGGCCGTGTAGAAGGGAAAGTGATTTAC 1080

Qy       1081 GAAACCCAGTCCACTCACAAACTGCTGGCGGCGTTCTCTCAGGCTTCCATGATCCACGTT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GAAACCCAGTCCACTCACAAACTGCTGGCGGCGTTCTCTCAGGCTTCCATGATCCACGTT 1140

Qy       1141 AAAGGTGACGTAAACGAAGAAACCTTTAACGAAGCCTACATGATGCACACCACCACTTCT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 AAAGGTGACGTAAACGAAGAAACCTTTAACGAAGCCTACATGATGCACACCACCACTTCT 1200

Qy       1201 CCGCACTACGGTATCGTGGCGTCCACTGAAACCGCTGCGGCGATGATGAAAGGCAATGCA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 CCGCACTACGGTATCGTGGCGTCCACTGAAACCGCTGCGGCGATGATGAAAGGCAATGCA 1260

Qy       1261 GGTAAGCGTCTGATCAACGGTTCTATTGAACGTGCGATCAAATTCCGTAAAGAGATCAAA 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 GGTAAGCGTCTGATCAACGGTTCTATTGAACGTGCGATCAAATTCCGTAAAGAGATCAAA 1320

Qy       1321 CGTCTGAGAACGGAATCTGATGGCTGGTTCTTTGATGTATGGCAGCCGGATCATATCGAT 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1381 ACGACTGAATGCTGGCCGCTGCGTTCTGACAGCACCTGGCACGGCTTCAAAAACATCGAT 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 ACGACTGAATGCTGGCCGCTGCGTTCTGACAGCACCTGGCACGGCTTCAAAAACATCGAT 1440

Qy       1441 AACGAGCACATGTATCTTGACCCGATCAAAGTCACCCTGCTGACTCCGGGGATGGAAAAA 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 AACGAGCACATGTATCTTGACCCGATCAAAGTCACCCTGCTGACTCCGGGGATGGAAAAA 1500

Qy       1501 GACGGCACCATGAGCGACTTTGGTATTCCGGCCAGCATCGTGGCGAAATACCTCGACGAA 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 GACGGCACCATGAGCGACTTTGGTATTCCGGCCAGCATCGTGGCGAAATACCTCGACGAA 1560

Qy       1561 CATGGCATCGTTGTTGAGAAAACCGGTCCGTATAACCTGCTGTTCCTGTTCAGCATCGGT 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 CATGGCATCGTTGTTGAGAAAACCGGTCCGTATAACCTGCTGTTCCTGTTCAGCATCGGT 1620

Qy       1621 ATCGATAAGACCAAAGCACTGAGCCTGCTGCGTGCTCTGACTGACTTTAAACGTGCGTTC 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 ATCGATAAGACCAAAGCACTGAGCCTGCTGCGTGCTCTGACTGACTTTAAACGTGCGTTC 1680

Qy       1681 GACCTGAACCTGCGTGTGAAAAACATGCTGCCGTCTCTGTATCGTGAAGATCCTGAATTC 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 GACCTGAACCTGCGTGTGAAAAACATGCTGCCGTCTCTGTATCGTGAAGATCCTGAATTC 1740

Qy       1741 TATGAAAACATGCGTATTCAGGAACTGGCTCAGAATATCCACAAACTGATTGTTCACCAC 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 TATGAAAACATGCGTATTCAGGAACTGGCTCAGAATATCCACAAACTGATTGTTCACCAC 1800

Qy       1801 AATCTGCCGGATCTGATGTATCGCGCATTTGAAGTGCTGCCGACGATGGTAATGACTCCG 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 AATCTGCCGGATCTGATGTATCGCGCATTTGAAGTGCTGCCGACGATGGTAATGACTCCG 1860

Qy       1861 TATGCTGCATTCCAGAAAGAGCTGCACGGTATGACCGAAGAAGTTTACCTCGACGAAATG 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 TATGCTGCATTCCAGAAAGAGCTGCACGGTATGACCGAAGAAGTTTACCTCGACGAAATG 1920

Qy       1921 GTAGGTCGTATTAACGCCAATATGATCCTTCCGTACCCGCCGGGAGTTCCTCTGGTAATG 1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1921 GTAGGTCGTATTAACGCCAATATGATCCTTCCGTACCCGCCGGGAGTTCCTCTGGTAATG 1980

Qy       1981 CCGGGTGAAATGATCACCGAAGAAAGCCGTCCGGTTCTGGAGTTCCTGCAGATGCTGTGT 2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1981 CCGGGTGAAATGATCACCGAAGAAAGCCGTCCGGTTCTGGAGTTCCTGCAGATGCTGTGT 2040

Qy       2041 GAAATCGGCGCTCACTATCCGGGCTTTGAAACCGATATTCACGGTGCATACCGTCAGGCT 2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2041 GAAATCGGCGCTCACTATCCGGGCTTTGAAACCGATATTCACGGTGCATACCGTCAGGCT 2100

Qy       2101 GATGGCCGCTATACCGTTAAGGTATTGAAAGAAGAAAGCAAAAAATAA 2148
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       2101 GATGGCCGCTATACCGTTAAGGTATTGAAAGAAGAAAGCAAAAAATAA 2148